                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00327-PSG (MAA)                                           Date: May 21, 2019
Title       Roderick Himes v. J. Gastelo, et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

       On January 30, 2019, Magistrate Judge Maria A. Audero issued a Report and
Recommendation regarding Defendants’ Motion to Dismiss Plaintiff’s Complaint. (“R&R,” ECF
No. 30.) On March 25, 2019, District Judge Philip S. Gutierrez accepted and adopted the R&R,
granted in part and denied in part Defendants’ Motion to Dismiss without prejudice, and dismissed
the Complaint with leave to Amend. (Order, ECF No. 33.)

       On April 2, 2019, the Court ordered Plaintiff to, no later than May 2, 2019, either: (1) file a
First Amended Complaint, or (2) advise the Court that Plaintiff does not intend to file a First
Amended Complaint. (Order, ECF No. 34.) The Court explicitly cautioned Plaintiff that “[f]ailure
to comply with this order will result in a recommendation that this action be dismissed for failure to
prosecute and/or failure to comply with court orders pursuant to Federal Rule of Civil Procedure
41(b).” (Id.)

         To date, Plaintiff has neither filed a First Amended Complaint nor advised the Court that
Plaintiff does not intend to file a First Amended Complaint. If Plaintiff no longer wishes to pursue
this action, he may request voluntary dismissal at any time using the attached Notice of Dismissal
Form (CV-09). See Fed. R. Civ. P. 41(a).

       Plaintiff is ORDERED TO SHOW CAUSE by June 20, 2019 why the Court should not
recommend that the case be dismissed for failure to follow the Court’s orders and/or for want of
prosecution. See Fed R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a First Amended



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00327-PSG (MAA)                                      Date: May 21, 2019
Title       Roderick Himes v. J. Gastelo, et al.


Complaint or a Notice of Dismissal on or before that date, this Order to Show Cause will be
discharged, and no additional action need be taken.

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                                      Time in Court:          0:00
                                                                Initials of Preparer:         CSI


CV-90 (03/15)                         Civil Minutes – General                           Page 2 of 2
